DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Response to Arguments
2.	Applicant's arguments filed 06/11/2021 in regards to the 112(f) interpretation has been fully considered but they are not persuasive. Regarding the Applicant’s argument that the 112(f) interpretation should be withdrawn, the Examiner notes that the terms “power and communication component” is broad and does not disclose any structure within its name. Therefore, the Examiner invokes 112(f) interpretation and looks to the Applicant’s specification for structure regarding this term. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-9 and 11-21 under U.S.C. 102(a)(1) and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dobson (US 20140359793 A1).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the  The Applicant indicates the “power and commination component” (see claim 1) as a PoE component in Par. 0024 of the Specification and it will be interpreted as such.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 21, it is unclear if this “first cable” is the same as the “a cable” in claim 1. For examination purposes, the Examiner is interpreting this as the same cable as previously claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-9 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 20160157803 A1) in view of Dobson (US 20140359793 A1).
	In regards to claim 1, Keller discloses an intraluminal sensing system (Par. 0002 discloses a medical sensing system and Par, 0003 that this can be used for intravascular purposes or any other medical sensing modalities known in the art), comprising:
an intraluminal device comprising a physiologic sensor configured to provide a sensor signal (Par. 0032 discloses an intraluminal device and Par. 0039 discloses sensors attached to this device); and
a patient interface module (PIM);
wherein the PIM is configured for communication with the intraluminal device (Par. 0032 discloses a PIM connected to the medical sensing device which comprises an intravascular device; i.e. intraluminal device) via a cable (Par. 0063 discloses the PIM is configured for attachment to the intraluminal device via a cable; see Figure 11);
Par. 0037 discloses a wireless network [208] and Par, 0048 discloses an Ethernet PoE connection, i.e. a signal link),
and wherein the PIM is configured for communication with a computing device in wireless communication with the wireless router (Par. 0064 discloses a computing device [872] in communication with the interface and Par. 0065 discloses the wireless connection of the computing device), 
wherein the PIM comprises:
 a processing component configured to: receive a sensor signal from the physiologic sensor; and determine physiologic data based on at least the sensor signal (Par. 0032 discloses the system processes medical sensing data and can determine pressure data and send it to the clinician, i.e. physiological data); 
and a power and communication component configured to: receive power from the signal link; and transmit, to the computing device via the signal link and the wireless router, the physiologic data (Par. 0035 discloses a PoE connection that is providing both power and data communication);
wherein the PIM is communicatively positioned between the computing device and the intraluminal device (Fig 1 shows the PIM [114 or 112] positioned between the computing device [124] and the medical sensing device [108 or 110]), and 
wherein the PIM is different than the computing device (Fig 1 and Par. 0032 disclose a PIM [114 or 112] being separate/different from the computing device [124]), wherein the computing device is configured to:
Par. 0032 discloses the computing device comprises interfaces for the user for signals and data);
transmit, via the PIM, a control signal to the physiologic sensor in response to a user input received at the user interface (Par. 0037 discloses the controlling of parameters via the PIM); and
provide a display associated with the physiologic data received from the PIM (Par. 0032 discloses a display for displaying data).
Keller does not disclose the PIM comprising a housing wherein the components of a processing device and power/communication element of the PIM is located within the housing. 
However, in the same field of endeavor, Dobson discloses a communication device that comprises a housing for an external program such as a patient interface module (PIM) or a personal information manager (PIM’) that also includes a processing device (Par.  0027 and 0052) for the purposes of further securing the program and enabling access. 
Therefore, it would have been obvious have taken the teachings of Keller and modified them by having the PIM and is components inside of a housing, as taught and suggested by Dobson, for the purposes of further securing the program and enabling access.
	In regards to claim 2, the combined teachings of Keller and Dobson as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to receive the control signal from the computing device via the signal link and the wireless router, and wherein the processing component is further configured to receive the sensor signal based on at least the control signal (Par. 0064 of Keller states that any data acquisition is controlled and implemented via instructions stored in the computing device since data cannot be acquired without instructions to do so). 
	In regards to claim 3, the combined teachings of Keller and Dobson as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to receive the control signal from the computing device via the signal link and the wireless router, and wherein the processing component is further configured to determine the physiologic data based on the control signal (Par. 0064 of Keller states that any data acquisition is controlled and implemented via instructions stored in the computing device since processing data cannot be acquired without instructions to do so).
	In regards to claim 4, the combined teachings of Keller and Dobson as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to provide the power received from the signal link to the physiologic sensor of the intraluminal device (Par. 0035 of Keller discloses the entire sensing system [101], which includes the sensors, is coupled to and powered by the processing system which is powered by the PoE).
	In regards to claim 5, the combined teachings of Keller and Dobson as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to provide the power received from the signal link to the processing component (Fig. 6 of Keller shows the PoE [328] i.e. the power communication component, powers the processing system).
	In regards to claim 6, the combined teachings of Keller and Dobson as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the PIM further includes a memory coupled to the processing component and configured to store the physiologic data (Par. 0032 of Keller discloses the processing unit comprises a memory). 
	In regards to claim 7, the combined teachings of Keller and Dobson as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the PIM further includes a display coupled to the processing component and configured to display the physiologic data (Par. 0035 of Keller discloses the processing system coupled to a display [101]). 
	In regards to claim 8, the combined teachings of Keller and Dobson as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the power and communication component is further configured to receive, from a hemodynamic system via the signal link and the wireless router (Par. 0066 of Keller discloses a hemodynamic system with a pressure measurement sensors), a proximal pressure measurement relative to a narrowing of a blood vessel (Par. 0060 of Keller discloses sensors placed on a proximal location), and wherein the processing component is further configured to determine the physiologic data by: 
determining, based on the sensor signal, a distal pressure measurement relative to the narrowing of the blood vessel (Par. 0064 of Keller discloses the pressure sensors are placed on the distal side of the lumen); 
and determine a pressure ratio based on the proximal pressure measurement and the distal pressure measurement (Par. 0042 of Keller discloses the system can display pressure ratios, i.e. they determine the pressure ratios). 
	In regards to claim 9, the combined teachings of Keller and Dobson as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the processing component is further configured to determine the physiologic data by: determining, based on the sensor signal, a flow-related value (Par. 0002 of Keller states the data is obtained to assess the severity of a blockage or other restriction of flow through a vessel, therefore any value used to make this determination is a flow related value). 
In regards to claim 11, the combined teachings of Keller and Dobson as applied to claim 1 above discloses the intraluminal sensing system of claim 10, wherein the physiologic sensor comprises at least one of a pressure sensor or a flow sensor (Par. 0057 of Keller discloses a pressure sensor as a part of the sensing system).
	In regards to claim 13, the combined teachings of Keller and Dobson as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the processing component is configured to format the physiologic data into a format usable by the computing device to display the physiologic data, and wherein the power and communication component is configured to transmit the physiologic data in the format usable by the computing device to display the physiologic data (Par. 0028 of Keller discloses the display [101] can display information in the desired format and can be sent to GUI, i.e. some sort of computing device; since it is explicitly being used by the computer and displayed, it would necessarily be usable by the computing device).
	In regards to claim 14, the combined teachings of Keller and Dobson as applied to claim 1 discloses the intraluminal sensing system of claim 1, wherein the PIM is configured for communication with a second computing device via the signal link and the wireless router, 
and wherein the power and communication component is further configured to transmit the physiologic data to the second computing device via the signal link and the wireless router (Par. 0037 of Keller discloses a wireless connection to a first and secondary display, i.e. computing device, which the display is meant to show the data from the sensors. Also, the device has wireless communication and therefore is capable of communicating with multiple devices using the wireless link). 
	In regards to claim 15, Keller discloses a method of performing physiologic sensing (Par, 0002 of Keller discloses a medical sensing system), comprising: 
 providing by a computing device, a user interface to control a physiologic sensor of an intraluminal sensing device to provide a sensor signal (Fig 1 and 0032-0037 disclose the use of a computing device and a user interface to control various parameters); 
transmitting, by the computing device, via a patient interface module (PIM) different than the computing device, a control signal to the physiologic sensor in response to a user input received at the user interface, wherein the PIM is communicatively positioned between the computing device and the intraluminal sensing device (Fig 1 shows the PIM being separate from the computing device and positioned between the sensing device and the computing device. Par. 0037 discloses the controlling of parameters via the connection of the control device and the PIM);
receiving by a processing component of the PIM, the sensor signal via a cable (Par. 0063 discloses the PIM is configured for attachment to the intraluminal device via a cable; see Figure 11);
determining, by the processing component, physiologic data based on at least the sensor signal (Par. 0032 discloses the system processes medical sensing data and also discloses the system can determine pressure data and send it to the clinician, i.e. physiological data);
receiving, by a power and communication component of the PIM, power from a wireless router via a signal link; transmitting, by the power and communication component the physiologic data to the computing device via the signal link and the wireless router;( Par. 0035 discloses a PoE connection as providing both power and data communication. Par. 0037 discloses a wireless network [208] and Par. 0048 discloses an Ethernet PoE connection (i.e. a signal link)); and
providing by the computing device, display associated with the physiologic data received from the PIM (Par. 0032 discloses a display for displaying data).
Keller does not disclose the PIM comprising a housing wherein the components of a processing device and power/communication element of the PIM is located within the housing. 
However, in the same field of endeavor, Dobson discloses a communication device that comprises a housing for an external program such as a patient interface module (PIM) or a personal information manager (PIM’) that also includes a processing device (Par.  0027 and 0052) for the purposes of further securing the program and enabling access. 
Therefore, it would have been obvious have taken the teachings of Keller and modified them by having the PIM and is components inside of a housing, as taught and suggested by Dobson, for the purposes of further securing the program and enabling access.
	In regards to claim 16, the combined teachings of Keller and Dobson as applied to claim 15 discloses the method of claim 15, further comprising receiving, by the PIM a control signal from the computing device via the signal link and the wireless router, wherein the receiving the sensor signal includes receiving the sensor signal based on at least the control signal (Par. 0064 of Keller states that any data acquisition is controlled and implemented via instructions stored in the computing device since data cannot be acquired without instructions to do so).
	In regards to claim 17, the combined teachings of Keller and Dobson as applied to claim 15 discloses the method of claim 15, further comprising receiving, by the PIM a control signal from the computing device via the signal link and the wireless router, wherein the determining the physiologic data includes determining the physiologic data further based on at least the Par. 0064 of Keller states that any data acquisition is controlled and implemented via instructions stored in the computing device since processing data cannot be acquired without instructions to do so).
	In regards to claim 18, the combined teachings of Keller and Dobson as applied to claim 15 discloses the method of claim 15, further comprising receiving, by the PIM a proximal pressure measurement relative to a narrowing of a blood vessel from a hemodynamic system via the signal link and the wireless router (Par. 0066 of Keller discloses a hemodynamic system with a pressure measurement sensors. Par. 0060 of Keller discloses sensors placed on a proximal location), wherein the determining the physiologic data includes: determining a distal pressure measurement relative to the narrowing of the blood vessel based on the sensor signal (Par. 0064 of Keller discloses the pressure sensors are placed on the distal side of the lumen); and determine a pressure ratio based on the proximal pressure measurement and the distal pressure measurement (Par. 0042 of Keller discloses the system can display pressure ratios, i.e. they determine the pressure ratios).
	In regards to claim 19, the combined teachings of Keller and Dobson as applied to claim 15 discloses the method of claim 15, wherein the determining the physiologic data includes determining a flow-related value (Par. 0002 of Keller states the data is obtained to assess the severity of a blockage or other restriction of flow through a vessel, therefore any value used to make this determination is a flow related value).
	In regards to claim 20, the combined teachings of Keller and Dobson as applied to claim 15 discloses the method of claim 15, further comprising formatting, by the PIM, the physiologic data according to a display format of the computing device, wherein the transmitting the physiologic data includes transmitting the physiologic data in the display format of the Par. 0028 of Keller discloses the display [101] can display information in the desired format and can be sent to GUI, i.e. some sort of computing device; since it is explicitly being used by the computer and displayed, it would necessarily be usable by the computing device).
	In regards to claim 21, the combined teachings of Keller and Dobson as applied to claim 15 discloses the intraluminal sensing system of claim 1, further comprising:
a first cable (Par 0063 of Keller discloses a first cable); 
a second cable wherein the signal link comprises the second cable (Par. 0048 of Keller discloses an Ethernet PoE connection (i.e. a signal link cable)),
wherein the PIM and the intraluminal device are configured to be directly connected via the first cable such that the sensor signal is transmitted from the intraluminal device to the PIM by wired connection (Par. 0063 of Keller discloses the PIM is configured for attachment to the intraluminal device via a cable; see Figure 11);
wherein the PIM and the wireless router are configured to be directly connected via the second cable such that the sensor signal is transmitted from the PIM to the wireless router by wired communication (Par. 0048 of Keller discloses an Ethernet PoE connection (i.e. a signal link cable)), and
wherein the PIM is configured to be indirectly in communication with the computing device via the second cable and the wireless router such that the sensor signal is transmitted from the PIM to the computing device by wired communication from the PIM to the wireless router and by wireless communication from the wireless router to the computing device (Par. 0063 of Keller discloses the PIM is configured for attachment to the intraluminal device via a cable; see Figure 11. Par. 0037 of Keller discloses a wireless network [208] and Par, 0048 of Keller discloses an Ethernet PoE connection, i.e. a signal link. Par. 0064 of Keller discloses a computing device [872] in communication with the interface and Par. 0065 of Keller discloses the wireless connection of the computing device).

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keller and Dobson as applied to claim 1 and in view of Elbert (US 20140343434 A1). 
	The combined teachings of Keller and Dobson, as applied to claim 1 above, discloses the intraluminal system of claim 1 except for wherein the PIM further comprises a patient isolation circuit coupled between the power and communication component and the processing component. 
	However, in the same field of endeavor, Elbert does discloses the PIM further comprises a patient isolation circuit coupled between the power and communication component and the processing component (Par. 0030 discloses a PIM with an isolation circuit) for the purpose of providing isolation between the connector and earth ground. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Keller and Dobson as applied to claim 1 and modified them to have the PIM comprise an isolation circuit, as taught and suggested by Elbert, for the purpose of providing isolation between the connector and earth ground (Par. 0030 of Elbert).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                   


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 December 2021